Order filed March 18, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                             No. 11-20-00071-CV
                                 __________

                   LANCE WALTER KING, Appellant
                                         V.
                       BRIA ALEXIS KING, Appellee


                    On Appeal from the 318th District Court
                           Midland County, Texas
                       Trial Court Cause No. FM66022


                                    ORDER
      This appeal has again become unduly stalled due to the actions of Appellant,
Lance Walter King—the most recent of such actions is his failure to file an appellate
brief. This appeal has been pending in this court since February 28, 2020, the date
that Appellant filed his pro se notice of appeal. After various delays related to
Appellant’s failures regarding the filing of the appellate record, this court ordered
the appeal to be submitted on the clerk’s record alone and set November 23, 2020,
as the original due date for Appellant’s brief.     We subsequently granted two
extensions of time based upon Appellant’s motions for extension of time in which
to file his brief. Upon granting in part Appellant’s second motion for extension, this
court informed Appellant that his brief was due on or before February 22, 2021. We
also informed Appellant that further motions for extension of time would be
disfavored. As of this date, Appellant’s brief has not yet been filed.
      On this court’s own motion, we are granting Appellant one final extension of
time. By this order, Lance Walter King is directed to file his appellate brief in this
court on or before Thursday, April 1, 2021. If Appellant’s brief is not filed in this
court by that date, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).


                                                     PER CURIAM


March 18, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                            2